Exhibit 10.5


INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made effective this ___ day of ___ by and between Kingsway
Financial Services Inc., an Ontario corporation (the “Corporation”), and
_________ (the “Director and/or Officer”).
WHEREAS the Director and/or Officer has agreed to serve, or continue to serve,
as a director and/or officer of the Corporation or as a director, officer,
trustee, manager, participating member and/or in any other similar capacity of
an Other Entity (as defined below) (any one or more of which capacities
constitute an “Indemnified Capacity”), providing that adequate liability
insurance, indemnification or a combination thereof is, and will continue to be,
provided;
AND WHEREAS the Corporation, in order to induce the Director and/or Officer to
serve or continue to serve the Corporation and/or an Other Entity, has agreed to
execute this Agreement to evidence the indemnification of the Director and/or
Officer to the fullest extent permitted by law;
AND WHEREAS, as a result of such indemnification, the Director and/or Officer
has agreed to serve or to continue to serve in an Indemnified Capacity;
NOW THEREFORE, in consideration of the promises, conditions, representations and
warranties set forth herein, including the Director and/or Officer’s service or
continued service to the Corporation and/or Other Entity, the Corporation and
the Director and/or Officer hereby agree as follows:
1.
Definitions: In addition to the other defined words and phrases contained in
this Agreement, as used in this Agreement, the following terms have the
following meanings, respectively:

(a)
"Agreement" means this Indemnification Agreement, as amended, supplemented or
restated from time to time;

(b)
“Covered Claims” means all civil, criminal, quasi-criminal, administrative,
investigative or other claims, suits, actions, applications, hearings or
proceedings of any nature or kind in which the Director and/or Officer has been
named as party or is required by law to participate because of his or her
association with the Corporation or Other Entity, or in which the Director
and/or Officer participates either at the request of the Corporation or Other
Entity or based on his or her reasonable belief that he or she may be
subsequently named in that proceeding, and also includes any and all proceedings
that relate to, arise from or are based upon the Director and/or Officer’s
service in an Indemnified Capacity, so long as:

(i)
the Director and/or Officer acted honestly and in good faith with a view to the
best interests of the Corporation and/or Other Entity, as the case may be; and

(ii)
in the case of a criminal, quasi-criminal or administrative action, proceeding
or hearing that is enforced by a monetary penalty, the Director and/or Officer



 

--------------------------------------------------------------------------------

Exhibit 10.5


had reasonable grounds for believing that the Director and/or Officer’s conduct
was lawful;
(which conduct collectively constitutes the “Standards of Conduct”);
(c)
“Determination” means a determination, acting reasonably and in good faith based
on the facts known at the time, made by:

(i)
a majority vote of a quorum of disinterested directors; or

(ii)
independent legal counsel in a written opinion prepared at the request of a
majority of a quorum of disinterested directors;

(d)
“Determined” shall have a correlative meaning to Determination;

(e)
“Excluded Claim” means any civil, criminal, quasi-criminal, administrative,
investigative or other claim, suit, action, application, hearing or proceeding
of any nature or kind:

(i)
initiated by the Director and/or Officer against the Corporation or Other
Entity, unless it is brought to establish or enforce any right under this
Agreement;

(ii)
initiated by the Director and/or Officer against any director or officer (or an
individual holding a similar capacity) of the Corporation or Other Entity unless
the Corporation or Other Entity, as the case may be, has joined in or consented
to the initiation of such proceeding;

(iii)
initiated by the Director and/or Officer against any other corporation,
partnership, trust, joint venture, unincorporated entity or person, unless it is
a counterclaim;

(iv)
involving the payment or reimbursement for Losses or Expenses to the Director
and/or Officer by the Corporation not permitted by applicable law; or

(v)
which is not a Covered Claim (including any failure by the Director and/or
Officer to meet the Standards of Conduct);

(f)
“Expenses” means any and all fees, charges, disbursements and expenses which may
be reasonably incurred by the Director and/or Officer in connection with or as a
result of the investigation and defence of a Covered Claim, including, without
limitation, legal fees and disbursements, costs of investigative, judicial or
administrative proceedings or appeals and, subject to the terms of this
Agreement, all such fees, charges, disbursements and expenses which the Director
and/or Officer may reasonably incur in any proceedings to enforce rights under
this Agreement;



 

--------------------------------------------------------------------------------

Exhibit 10.5


(g)
“Indemnified Capacity” has the meaning set out in the recitals to this
Agreement;

(h)
“Losses” means all judgements, damages, fines, penalties, liabilities,
settlement amounts or any other expense which the Director and/or Officer may
incur or become liable to pay as a result of any Covered Claim, whether incurred
alone or jointly with others, and includes Expenses;

(i)
“Other Entity” means each subsidiary of the Corporation and each of the
respective committees or bodies of such subsidiary, in each case, for whom the
Director and/or Officer has agreed to serve in an Indemnified Capacity at the
request of the Corporation; and

(j)
“Standards of Conduct” has the meaning set out at subsection 1(b) herein.

2.
Indemnification: The Corporation shall indemnify and hold the Director and/or
Officer harmless against any and all Losses and Expenses which the Director
and/or Officer may reasonably suffer or be required to pay as a result of any
Covered Claim subject, in each case, to the provisions of this Agreement and the
following:

(a)
unless a court or other authority of competent jurisdiction has expressly so
ruled in respect of the Director and/or Officer, the determination of any
Covered Claim by judgment, order, settlement or conviction shall not of itself
create a presumption either that the Director and/or Officer did not adhere to
the Standards of Conduct in the circumstances relating to the Covered Claim or
that the Director and/or Officer is not entitled to indemnity under this
Agreement; and

(b)
in respect of an action by or on behalf of the Corporation to procure judgement
in its favour to which the Director and/or Officer is made a party by reason of
having served in an Indemnified Capacity, the Corporation shall make application
for approval of the court having jurisdiction to furnish indemnity and make
advances as needed by the Director and/or Officer, provided that the Director
and/or Officer adhered to the Standards of Conduct.

3.
Excluded Coverage:    The Corporation shall have no obligation to indemnify and
hold the Director and/or Officer harmless against any Losses or Expenses which
have been Determined to constitute an Excluded Claim.

4.
Indemnification Procedures:

(a)
Promptly after receipt by the Director and/or Officer of notice of the
commencement, or the threat of commencement, of a Covered Claim or potential
Covered Claim (a “Commencement Notice”), the Director and/or Officer shall, if
indemnification with respect thereto may be sought from the Corporation under
this Agreement, notify the Corporation in writing in respect thereof and provide
to the Corporation concurrently therewith copies of any demand letter, Statement
of Claim, indictment or other claim document. If the Corporation becomes aware
of any Covered Claim



 

--------------------------------------------------------------------------------

Exhibit 10.5


or reasonably expects that a Covered Claim or potential Covered Claim may be
made, the Corporation will promptly give the Director and/or Officer notice
thereof in writing (also a “Commencement Notice”).
(b)
If, at the time of the receipt or delivery of a Commencement Notice, the
Corporation has applicable directors’ and officers’ liability insurance in
effect, the Corporation shall give prompt notice of the commencement, or the
threat of commencement, of such Covered Claim or potential Covered Claim to its
insurers in accordance with the procedures set forth in the respective policies
in favour of the Director and/or Officer. The Corporation shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
the Director and/or Officer, all Losses and Expenses payable as a result of such
Covered Claim or potential Covered Claim in accordance with the terms of such
policies.

(c)
To the extent the Corporation does not, at the time of the commencement of or
the threat of commencement of a Covered Claim or potential Covered Claim, have
applicable directors’ and officers’ liability insurance in effect, or if a
Determination is made that any Expenses arising out of such Covered Claim or
potential Covered Claim will not be payable under the directors’ and officers’
liability insurance then in effect, the Corporation shall be obligated to pay
from time to time the Expenses of any such action, suit or proceeding in advance
of the final disposition thereof; and the Corporation shall be entitled, at its
expense and in a timely manner, to assume the defence of such Covered Claim or
potential Covered Claim with counsel satisfactory to the Director and/or
Officer, acting reasonably, upon the delivery to the Director and/or Officer of
written notice of its election so to do (a “Defence Notice”). After the Director
and/or Officer is in receipt of a Defence Notice, the Corporation will not be
liable to the Director and/or Officer under this Agreement for any Expenses
subsequently incurred by the Director and/or Officer in connection with any such
Covered Claim or potential Covered Claim and the Corporation will keep the
Director and/or Officer informed on a timely basis regarding all material steps
and developments, provided that the Director and/or Officer shall have the right
to employ its own counsel in any such Covered Claim or potential Covered Claim,
but the fees and expenses of such counsel incurred after receipt of the Defence
Notice shall be at the Director and/or Officer’s expense, provided however that
if:

(i)
the employment of counsel by the Director and/or Officer has been previously
authorized by the Corporation;

(ii)
the Director and/or Officer shall have reasonably concluded that there may be a
conflict of interest between the Corporation and the Director and/or Officer in
the conduct of any such defence; or

(iii)
the Corporation does not in a timely manner employ counsel to assume the defence
of such Covered Claim or potential Covered Claim or undertake such legal steps
as may from time to time be needed to properly defend the



 

--------------------------------------------------------------------------------

Exhibit 10.5


Director and/or Officer against such Covered Claim or potential Covered Claim;
then the fees and expenses of such counsel employed by the Director and/or
Officer shall be at the expense of the Corporation.
(d)
The Director and/or Officer and his or her advisors may, with the consent of the
Corporation’s chairperson or board of directors (which consent shall not be
unreasonably withheld or delayed), review during regular business hours all
documents, records and other information under the Corporation’s control with
respect to the Corporation or any Other Entity in which the Director and/or
Officer has served in an Indemnified Capacity and which may be reasonably
necessary in order for the Director and/or Officer to defend himself or herself
against any Covered Claim or potential Covered Claim, provided that the Director
and/or Officer and his or her advisors shall maintain all such information in
the strictest confidence except to the extent necessary for his or her defence
in the Covered Claim or potential Covered Claim. At any time after there has
been a change of control of the Corporation, or a receiver or trustee in
bankruptcy has been appointed in respect of the Corporation, the Director and/or
Officer and his or her advisors shall be entitled to review the information
referred to in this subsection 4(d), subject to the conditions set out herein,
whether or not the Corporation’s new chairperson or board of directors or the
receiver or trustee in bankruptcy has provided the consent referred to herein.
The Director and/or Officer’s right to review documents shall not apply where
the claim or proceeding is initiated by the Corporation or by any of its
subsidiaries.

(e)
All payments on account of the Corporation’s indemnification obligations under
this Agreement shall be made within sixty (60) days of the Director and/or
Officer’s written request therefore (which written request shall be accompanied
by applicable supporting documentation), unless a Determination is made that the
claims giving rise to the Director and/or Officer’s request are Excluded Claims
or otherwise not payable under this Agreement, provided that, subject to the
provisions of this Agreement and any statutory requirement that court approval
be obtained for the indemnification of any Expenses, all payments on account of
the Corporation’s obligations under subsection 4(c) of this Agreement prior to
the final disposition of any Covered Claim or potential Covered Claim shall be
made within twenty (20) days of the Director and/or Officer’s written request
therefore (which written request shall be accompanied by applicable supporting
documentation) and such obligation shall not be subject to any such
Determination, but shall be subject to subsection 4(c) of this Agreement.

(f)
The Director and/or Officer agrees that he or she will reimburse the Corporation
for all Losses and Expenses paid or reimbursed by the Corporation in connection
with any action, suit or proceeding against the Director and/or Officer in the
event and only to the extent that a determination shall have been made by a
court in a final adjudication, from which all rights of appeal have expired,
that the Director and/or



 

--------------------------------------------------------------------------------

Exhibit 10.5


Officer is not entitled to be indemnified by the Corporation for such Losses and
Expenses because the claim is an Excluded Claim or because the Director and/or
Officer is otherwise not entitled to payment under this Agreement.
5.
Settlement: The Corporation shall have no obligation to indemnify the Director
and/or Officer under this Agreement for any amounts paid in settlement of any
Covered Claim effected without the Corporation’s prior written consent. The
Corporation shall not conclude a settlement of any Covered Claim on the Director
and/or Officer behalf without the Director and/or Officer’s prior written
consent. Neither the Corporation nor the Director and/or Officer shall
unreasonably withhold or delay their consent to any proposed settlement of a
Covered Claim. If the Director and/or Officer refuses to consent to the terms of
a proposed settlement the Corporation may require the Director and/or Officer,
at his or her own expense, to assume defence of the Covered Claim. In such a
case, any amount recovered by the claimant in excess of the amount for which
settlement could have otherwise been achieved shall not be recoverable under
this Agreement. An Director and/or Officer shall at all times have the right, at
his or her own expense, to negotiate and conclude settlement of a Covered Claim
made against the Director and/or Officer.

6.
Rights Not Exclusive: This Agreement shall not operate to abridge or exclude any
other rights, in law or in equity, to which the Director and/or Officer may be
entitled by operation of law or under any statute, by-law, agreement, vote of
securityholders or of disinterested directors or otherwise, both as to action in
an Indemnified Capacity and as to action in any other capacity by holding such
office, and shall continue after the Director and/or Officer ceases to serve the
Corporation in an Indemnified Capacity.

7.
Enforcement:

(a)
The Director and/or Officer’s rights to indemnification shall be enforceable by
the Director and/or Officer notwithstanding any adverse Determination. In any
such action or proceeding, if a prior adverse Determination has been made, the
burden of proving that indemnification is required under this Agreement shall be
on the Director and/or Officer. The Corporation shall have the burden of proving
that indemnification is not required under this Agreement if no prior adverse
Determination shall have been made.

(b)
In the event that any action or proceeding is instituted by the Director and/or
Officer under this Agreement to enforce or interpret any of the terms of this
Agreement, the Director and/or Officer shall be entitled to be paid all court,
arbitration or mediation costs and expenses, including reasonable legal fees and
disbursements, incurred by the Director and/or Officer with respect to such
action or proceeding, unless the court, arbitrator or mediator determines that
each of the material assertions made by the Director and/or Officer as a basis
for such action or proceeding were not made in good faith or were frivolous.



 

--------------------------------------------------------------------------------

Exhibit 10.5


8.
Duration:

(a)
Notwithstanding the date of its execution and delivery, this Agreement shall be
conclusively deemed to commence on the day upon which the Director and/or
Officer first became or becomes a director, officer, trustee, manager and/or
participating member of the Corporation and/or an Other Entity or first
undertook or undertakes the responsibilities associated with an Indemnified
Capacity.

(b)
The obligations of the Corporation under this Agreement shall continue after the
Director and/or Officer ceases to serve in an Indemnified Capacity. Upon ceasing
to so act, the Director and/or Officer shall continue to be entitled to all
stipulated rights and indemnification hereunder.

(c)
The liability of the Corporation under this Agreement shall not be affected,
discharged, impaired, mitigated or released by reason of the discharge or
release of the Director and/or Officer in any bankruptcy, insolvency,
receivership or other similar proceeding of creditors.

9.
Insurance:

(a)
The Corporation shall maintain in full force and effect a comprehensive program
of liability insurance, including policies providing coverage for the liability
exposures of directors and officers (the “Policies”). To the extent commercially
feasible, the salient coverage features of the Policies to be maintained shall
be substantially the same as those applicable under the Policies obtained by the
Corporation and in effect on the date hereof.

(b)
If for any reason whatsoever the Director and/or Officer ceases to act in an
Indemnified Capacity, the Corporation shall ensure that the liability insurance
coverage available to the Director and/or Officer and his or her heirs and legal
representatives is at all times substantially equivalent to the coverage
maintained for the then current directors and officers. The Corporation shall
maintain such continuing coverage for a minimum of six years following the
Director and/or Officer ceasing to act in an Indemnified Capacity.

(c)
In the event that a Claim is brought in which the Director and/or Officer is
named as party, the Corporation shall promptly pay the insurance deductible
applicable under any responding Policies providing coverage to the Director
and/or Officer.

(d)
If one or more of the Policies providing coverage on a “claims-made” basis is
cancelled or is not renewed, the Corporation will promptly purchase the maximum
degree of extended reporting period coverage available under such Policies
unless:

(i)
replacement liability insurance has been obtained that does not contain a
“retroactive date” so as to deprive the Director and/or Officer of coverage



 

--------------------------------------------------------------------------------

Exhibit 10.5


for wrongful acts alleged to have been committed prior to the inception date of
such replacement insurance; or
(ii)
the Corporation is unable to fund the purchase of such extended coverage by
reason of its insolvency or bankruptcy, in which case the Director and/or
Officer shall be given reasonable notice regarding its inability to fund such
purchase together with an identification of the additional premium that would be
required to exercise the extended reporting period coverage option of the
relevant Policies.

(e)
The Corporation shall promptly advise the Director and/or Officer if:

(i)
any Policy lapses, is cancelled, or undergoes any material adverse change in
coverage; or

(ii)
any insurer informs the Corporation that all or part of a particular Covered
Claim or potential Covered Claim is not covered by the Policies.

10.
Severability: In the event that any provision of this Agreement is determined by
a court to require the Corporation to do or to fail to do any act which is in
violation of applicable law, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.

11.
Choice of Law; Jurisdiction: This Agreement shall be deemed to have been made in
and shall be governed by and construed and enforced in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.
The parties hereby agree that any claims, disputes or questions arising out of
or in relation to this Agreement may be submitted to the jurisdiction of the
courts of the Province of Ontario. Each of the parties hereto irrevocably
attorns to the jurisdiction of the courts of the Province of Ontario.

12.
Subrogation:    In the event of any indemnification payment under this Agreement
to or on behalf of the Director and/or Officer, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Director and/or Officer, who shall execute all documents and take all actions
reasonably requested by the Corporation to implement such right of subrogation.

13.
Successor and Assigns: This Agreement shall be binding upon all successors and
assigns of the Corporation (including any transferee of all or substantially all
of its assets and any successor by merger or otherwise by operation of law), and
shall be binding upon and enure to the benefit of the Director and/or Officer
and his or her heirs, executors, administrators, legal personal representatives
and estate.

14.
Amendment; Waiver: No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by each of the
parties hereto. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision



 

--------------------------------------------------------------------------------

Exhibit 10.5


nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.
15.
Execution in Counterparts: This Agreement may be executed in several
counterparts, by original or facsimile signature or by or through such other
electronic form in which a party may place or evidence its signature hereon
(including an electronic scan of same), each of which so executed shall be
deemed to be an original and such counterparts together shall be deemed to be
one and the same instrument, which shall be deemed to be executed as of the day
and year first above written.

IN WITNESS WHEREOF, the Corporation and the Director and/or Officer have
executed this Agreement as of the day and year first above written.
 
 
KINGSWAY FINANCIAL SERVICES INC.
Per:
 
 
Name:
Title:


 
Per:
 
 
Name:
Title:





SIGNED, SEALED AND DELIVERED
)
 
In the presence of:
)
 
 
)
 
 
)
 
 
)
 
Signature of Witness
)
Name:


 
)
 
 
)
 
 
)
 
Print Full Name of Witness
)
 





 